Exhibit 1 2008 THIRD QUARTER RESULTS Third quarter Third quarter Stock Listing Information 2008 2007 % Var. 2008 2007 Net sales 5,787 6,101 (5%) % of Net Sales NYSE(ADS) Gross profit 1,930 2,017 (4%) 33.3% 33.1% Ticker:CX Operating income 818 940 (13%) 14.1% 15.4% Majority net income 200 780 (74%) 3.5% 12.7% MEXICAN STOCK EXCHANGE EBITDA 1,303 1,361 (4%) 22.5% 22.3% Ticker:CEMEX.CPO Free cash flow aftermaintenance capital expenditures 957 964 (1%) 16.5% 15.8% Ratio of CEMEX.CPO to CX 10:1 Net debt 16,393 19,156 (14%) Net debt/EBITDA 3.4 3.6 Interest coverage 4.8 6.9 Earnings per ADS 0.26 1.04 (75%) Average ADSs outstanding 777.4 750.9 4% In millions of US dollars, except ratios and per-ADS amounts. Average ADSs outstanding are presented in millions. Consolidated net sales decreased to US$5,787 million, representing a decrease of 5% over those of third quarter 2007, mainly as a result of lower volumes which were partially mitigated by better supply-demand dynamics in most of our markets. The infrastructure sector was the main driver of demand in most of our markets. Cost of sales as a percentage of net sales decreased 0.3 percentage points during the quarter, from 66.9% to 66.6%, due mainly to higher energy, electricity, and transportation costs mitigated by the sale of emission allowances, as described in the last page of this report. Selling, general, and administrative (SG&A) expenses as a percentage of net sales increased 1.5 percentage points during the quarter, from 17.7% to 19.2%, mainly as a result of an increase in distribution expenses and lesser economies of scale due to lower volumes, which were partially mitigated by our cost-reduction initiatives. EBITDA decreased 4% during the quarter compared with the same period last year, reaching US$1,303 million, mainly due to the exclusion of our Venezuelan operations starting August 1. EBITDA margin increased 0.2 percentage points, from 22.3% in the third quarter of 2007 to 22.5% this quarter, due to better supply-demand dynamics in most of our markets as well as our cost-reduction initiatives. Gain (loss) on financial instruments for the quarter was a loss of US$271 million resulting mainly from our peso/US dollar cross-currency swaps and equity forward derivatives related to Axtel shares offset in part by the increase in the yen long-term interest rates embedded in our perpetual instruments. Majority net income decreased 74% to US$200 million in third quarter of 2008 from US$780 million in the same period a year ago. The decrease in majority net income is explained by a decrease in operating income, a decrease of US$105 million in monetary position gain as inflationary gains are no longer being recognized under Mexican FRS during low inflation periods, as well as by foreign exchange and marketable securities losses. Investor Relations In the United States 1 877 7CX NYSE Net debt at the end of the third quarter was US$16,393 million, representing a decrease of US$1,200 million during the quarter. The net-debt-to-EBITDA ratio reached 3.4 times at the close of the third quarter of 2008 compared with 3.5 times at the close of the second quarterof 2008. Interest coverage reached 4.8 times at the close of the quarter, up from 4.4 times last quarter. In Mexico 52 (81) 88884292 E-Mail ir@cemex.com www.cemex.com Please refer to the end of this report for definitions of terms, US-dollar translation methodology, Page 1 and other important disclosures. EBITDA andFree Cash Flow(1) Third quarter January – September 2008 2007 % Var. 2008 2007 % Var. Operating income 818 940 (13%) 2,166 2,343 (8)% + Depreciation and operating amortization 485 421 1,445 1,079 EBITDA 1,303 1,361 (4%) 3,611 3,421 6% - Net financial expense 188 263 672 450 - Maintenance capital expenditures 170 165 400 394 - Change in working capital (5) (4) 231 525 - Taxes paid 40 31 263 269 - Other cash items (net) (47) (58) (128) (71) Free cash flow after maintenance capital expenditures 957 964 (1%) 2,173 1,854 17% - Expansion capital expenditures 386 430 1,312 919 Free cash flow 571 534 7% 861 935 (8%) In millions of US dollars. During the quarter, free cash flow after expansion capital expenditures of US$571 million plus net proceeds from the realization of gains on our capital hedge program of about US$300 million were used as follows: US$652 million to reduce debt, however, net debt was reduced by US$1,200 million as a result of foreign-exchange conversion effects from a weaker euro in the amount of US$548 million, and the balance for other uses, mainly investments. Debt-Related Information Third quarter Second quarter Third quarter 2008 2007 % Var. 2008 2008 2007 Total debt (2) 17,928 20,534 (13%) 18,587 Currency denomination Short-term 21% 12% 20% US dollar 79% 76% Long-term 79% 88% 80% Euro 21% 24% Cash and cash equivalents 1,390 1,281 9% 712 British pound 0% 0% Fair value of cross-currency swaps (2) 144 98 282 Yen 0% 0% Net debt (2) 16,393 19,156 (14%) 17,593 Other 0% 0% Interest expense 197 282 (30%) 233 Interest rate Interest coverage (3) 4.8 6.9 4.4 Fixed 24% 32% Net debt/EBITDA (1) (3) 3.4 3.6 3.5 Variable 76% 68% In millions of US dollars, except ratios. During the quarter, CEMEX issued various short-term notes under its Short-Term Promissory Notes Program (“Certificados Bursátiles de Corto Plazo”), having an outstanding amount of MXN1.7 billion at the end of the quarter. The notes issued were swapped to US dollars at a weighted-average rate of LIBOR minus 2 basis points. (1) EBITDA and free cash flow (calculated as set forth above) are presented herein because CEMEX believes that they are widely accepted as financial indicators of its ability to internally fund capital expenditures and to service or incur debt. EBITDA and free cash flow should not be considered as indicators of CEMEX’s financial performance, as alternatives to cash flow, as measures of liquidity, or as being comparable to other similarly titled measures of other companies. EBITDA is reconciled above to operating income, which CEMEX considers to be the most comparable measure as determined under Mexican Financial Reporting Standards. Free cash flow is reconciled to EBITDA. CEMEX is not required to prepare a statement of cash flows under Mexican accounting principles and, as such, does not have such Mexican Financial Reporting Standards cash-flow measures to present as comparable to EBITDA or free cash flow. (2) For presentation purposes in the table above, net debt includes the fair value of cross-currency swaps (“CCS”) associated with debt. (3) For calculating our financial ratios (Net Debt/EBITDA and Interest Coverage), we will continue using inflationary accounting and other adjustments in accordance with our contractual obligations under our loan facilities. Please refer to the end of this report for definitions of terms, US-dollar translation methodology, Page 2 and other important disclosures. Equity-Related Information One CEMEX ADS represents ten CEMEX CPOs. The following amounts are expressed in CPO terms. Beginning-of-quarter CPO-equivalent units outstanding 7,773,524,476 Exercise of stock options not hedged 1,603,638 Less increase (decrease) in the number of CPOs held in subsidiaries (369,024 ) End-of-quarter CPO-equivalent units outstanding 7,775,497,138 Outstanding units equal total shares issued by CEMEX less shares held in subsidiaries. Employee long-term compensation plans As of September 30, 2008, executives had outstanding options on a total of 93,753,518 CPOs, with a weighted-average strike price of approximately US$1.78 per CPO (equivalent to US$17.83 per ADS). Starting in 2005, CEMEX began offering executives a restricted stock-ownership program. As of September 30, 2008, our executives held 65,617,266 restricted CPOs, representing 0.8% of our total CPOs outstanding. Derivative Instruments CEMEX periodically utilizes derivative financial instruments such as interest-rate and currency swaps, currency forwards and options, and equity derivatives in order to execute its corporate financing strategy and to hedge other obligations as they arise. The following table shows the notional amount for each type of derivative instrument and the aggregate fair market value for all of CEMEX’s derivative instruments as of the last day of each quarter presented. October 14 Third quarter Second quarter Notional amounts (2) 2008 2008 2007 2008 Equity (1) 963 962 0 961 Foreign-exchange (2) (3) 5,231 8,774 10,124 8,996 Interest-rate 14,925 14,928 4,631 7,220 Estimated aggregate fair market value (2) (3) (4) (711) (22) 101 414 In millions of US dollars. The estimated aggregate fair market value represents the approximate settlement result as of the valuation date, based upon quoted market prices and estimated settlement costs, which fluctuate over time. Fair market values and notional amounts do not represent amounts of cash currently exchanged between the parties; cash amounts will be determined upon termination of the contracts considering the notional amounts and quoted market prices as well as other derivative items as of the settlement date. Fair market values should not be viewed in isolation but rather in relation to the fair market values of the underlying hedge transactions and the overall reduction in CEMEX’s exposure to the risks being hedged. Note: Under Mexican FRS, companies are required to recognize all derivative financial instruments in the balance sheet as assets or liabilities, at their estimated fair market value, with changes in such fair market values recorded on the income statement, except when transactions are entered into for cash-flow hedging purposes, in which changes in the fair market value of the related derivative instruments are recognized temporarily in equity and then reclassified into earnings as the inverse effects of the underlying hedged items flowed through the income statement. As of September 30, 2008, in connection with the fair market value recognition of its derivatives portfolio, CEMEX had recognized increases in assets and liabilities resulting in a net asset of US$152 million. The notional amounts of derivatives substantially match the amounts of underlying assets, liabilities, or equity transactions on which the derivatives are being entered into. (1) Since 2005, CEMEX had recognized a liability in its balance sheet related to its executive stock-option programs, and they are carried based on the estimated fair market value of such options. To hedge this exposure, as of September 30, 2008, we have entered into equity forward contracts covering more than 81 million CPOs. (2) Excludes derivatives entered into by financial institutions with certain Special Purpose Entities (“SPEs”) created under various series of our perpetual notes, because the only instance under our control under which the SPEs are entitled to receive or to pay any amount under such derivatives is if we were to elect to defer the coupons on the securities prior to a CEMEX Credit Event, which would be counter to our existing dividend policy, or under specified events of default. Includes fair market value of equity derivatives entered into with financial institutions. (3) As of October 14, 2008, the estimated aggregate fair market value of our derivative instruments, including our derivatives entered into by financial institutions with certain Special Purpose Entities (“SPEs”) created under various series of our perpetual notes was (US$647) million. The fair market value loss of approximately US$711 million includes a loss of approximately US$366 million of mark-to-market related to the closing out of US$2,909 notional amount of foreign-exchange derivatives related to our net asset position in our foreign subsidiaries and has no further downside. (4) As of October 14, 2008, cash on hand was US$945 million, of which US$385 million is being held as cash collateral by banks with respect to our estimated aggregate fair market value. Cash collateral amounts are recognized within cash and temporary investments when we have the election to release such amounts through the use of stand-by letters of credit. There is an additional US$70 million in cash collateral that has been posted as margin but is not part of our cash on hand. Please refer to the end of this report for definitions of terms, US-dollar translation methodology, Page 3 and other important disclosures. Other Activities CEMEX status on Austrian and Hungarian operations CEMEX has reached an agreement to sell its Austrian and Hungarian operations to Strabag SE, one of Europe's leading construction and building materials groups.
